Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to arguments
Applicant amended claims 1,12, and 13, cancelled claim 9 and added claims 14-21.  Specifically, a majority of the subject matter of claim 9 was incorporated into claim 1, with the exception that the “Sleep and Wake modes” are now recited as “Voltage Increasing and Decreasing Modes,” which changes the scope of the claims and as such a, new grounds of rejection is issued.

In regards to applicants remarks:
Applicant remarks have been considered but are moot base on new grounds of rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 and 13 recites a “each nodal controller of the multiple nodal controllers configured to control a voltage-decreasing mode or a voltage-increasing mode responsive to detection of a voltage transition of the power supply network resulting from a power supply failure,” which is not supported in the specification and is therefore new matter.
The specification recites:  
[0023] In one aspect, the nodal controllers detect an input signal provided by the power sources in the power line of the power supply network in order to determine a sleep mode or a wake-up mode at the nodal controllers.
[0024] In some aspects, the sleep mode is defined by converting, within the power supply network, a high voltage provided by one of the power sources into a lower voltage, such as into the lowest voltage delivered by said power sources, and the wake-up mode is defined by converting, within the power supply network, a low voltage provided by one of the power sources into a higher voltage, such as into the highest voltage delivered by said power sources.
[0062] According to another aspect, the nodal controllers 20 are intended to detect input signals, such as voltage signals for example, provided by the power sources 11, 12 in the power line 31 of the power supply network 30. Such a feature provides the nodal controllers 20 with one possible way to determine any power supply failure, in particular to detect the failure at the nodal controllers 20 (even if the failure occurs outside the nodal controller, e.g. in a power line segment, within the power source or elsewhere in the power supply network). Alternatively, such a feature provides the nodal controllers 20 with one possible way to determine a sleep mode or a wake-up mode at the nodal controllers 20. The sleep mode can be regarded as a low-power mode and the wake-up mode as a high-power mode.
[0066] “Accordingly, there is advantageously no need to add a specific line or network for transmitting information allowing to switch the nodal controllers 20 into the appropriate mode (e.g., sleep mode or wake-up mode). This is because such information may be interpreted by any of the nodal controllers 20 when it detects a voltage transition or conversion, e.g., from V1 to V2 or from V2 to V1, within the power supply network 30, especially within the power line 31 to which it is connected”.
The specification supports the nodal controllers detecting the power source voltages (V1 or V2) to determine a failure in the system. The specification also supports the nodal controllers detecting the power source voltages (V1 or V2) and a transition voltage between the source voltages (V1 to V2 and vice versa) to determine a voltage increasing or decreasing mode. 
However the specification does not support the transition voltage as specified in [0066] (i.e. from V1 to V2 or from V2 to V1) indicates or results from a power supply failure. 
Claims 2-8,10-12, and 14-21 are included in this rejection due to their dependence on claims 1 and 13.

Correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 and 13 recites a “each nodal controller of the multiple nodal controllers configured to control a voltage-decreasing mode or a voltage-increasing mode responsive to detection of a voltage transition of the power supply network resulting from a power supply failure,” which is unclear.
Specifically, for the reasons set forth above, it is unclear if the claimed “voltage transition” is the transition voltage as specified in [0066] (i.e. from V1 to V2 or from V2 to V1), or another type of voltage transition.
The Examiner will interpret claim language “voltage transition of the power supply network resulting from a power supply failure” as “voltage change in the power supply network resulting from a power supply failure”.
Claim 6 recites “an operating mode for voltage conversion is controlled by a nodal controller of the multiple nodal controllers…. responsive to two or more nodal controllers of the multiple nodal controllers being considered as a candidate as a closest nodal controller configured to elect one nodal controller to control the operating mode” which is unclear. 
It is also unclear how the closest nodal controller controls an operating mode for voltage conversion.
[0059]-[0061] of the specification is unclear how the nodal controller closest to a power source controls the operating mode for conversion. 
Claims 2-8,10-12, and 14-21 are included in this rejection due to their dependence on claims 1 and 13.

Correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-6 and 10-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bauer (US 20200125858) in view of Suzuki (US 20200156476)  in view of Mihara (WO2020044938).  Note: Examiner uses Mihara to make the rejection but refers to the machine translation to clarify position.

    PNG
    media_image1.png
    641
    902
    media_image1.png
    Greyscale

Fig. 2B of Bauer 


    PNG
    media_image2.png
    584
    864
    media_image2.png
    Greyscale

Fig. 2B of Bauer 

As to claims 1 and 13 Bauer discloses an electrical architecture (Fig. 2B)  and a vehicle including an electrical architecture ([0119] FIG. 2B illustrates an embodiment of automotive E/EA system architecture 100b for power distribution in a vehicle) comprising:
multiple nodal controllers (power and data center (PDC) 105a-f), each nodal controller including at least one output port configured to be connected to an electrical load operating with a voltage (Fig. 2B each  PDC 105a-105d is coupled to 12V power ring and is dedicated to a zone of the vehicle and distributes power from power supplies 202a, 202b to their respective zone sensors. [0120] [0122] [0117]. As such the loads/sensors are operating with a 12V supply from power supplies 202a, 202b);
at least two power sources ([0116] power supplies 202a,202b (e.g., Batteries) and power source 201b [0157]) and configured to supply the multiple nodal controllers through a power supply network (Each PDC 105a-105d is coupled to 12V power ring and distributes power from power supplies 201b, 202a, 202b to their respective zone sensors [0122] [0117]. Fig. 2B,2C showing power distribution identified as power supply network).
Bauer further discloses the power supply network including a power line connecting the multiple nodal controllers to each other in a ring (Fig. 2E above, power ring), the power supply network configured to supply the multiple nodal controllers with electrical power from the at least two power sources (Each PDC 105a-105d is coupled to 12V power ring and distributes power from power supplies 202a, 202b to their respective zone sensors. [0122] [0117]),
each power source of the at least two power sources connected to the power line via a power line segment (Power supplies 202a, 202b are coupled directly to PDCs 105b, 105d, respectively ([0119]). Although Bauer does not show the connection from the Power supplies 202a, 202b to their respective PDC’s and thus does not show a specific power segment connecting them, it would be obvious to one of ordinary skill in the art for Bauer to use a wire or cable (i.e. power line segment) to connect the Power supplies 202a, 202b to their respective PDC’s in order to provide the power to the network from the batteries).
the multiple nodal controllers configured to detect input signals provided by the at least two power sources via the power line of the power supply network (Each PDC 105a-105d is coupled to 12V power ring and distributes power from power supplies 202a, 202b to their respective zone sensors ([0122] [0117]) and receives power from source 201b ([0158). Power supplies 202a, 202b are coupled directly to PDCs 105b, 105d, respectively [0119]. As such at least PDCs 105b and 105d can detect Power supplies 202a, 202b and all PDC 105a-105d can detect source 201b).
Bauer does not specifically disclose each nodal controller of the multiple nodal controllers linked to the power line via a bidirectional DC/DC converter.
Suzuki teaches each nodal controller of the multiple nodal controllers linked to the power line via a bidirectional DC/DC converter (Fig. 13 DC/DC converter 71-74 at each node. [0068] of Suzuki states that  even when the wire harness that connects between the DC/DC converters 71 to 74 is partially disconnected and the current path is partially interrupted, it is possible to supply electric power to the 12 V system electrical components 6 via each of the DC/DC converters 71 to 74 through a different current path. As such converters 71-74 are bi-directional).  
It would have been obvious to a person of ordinary skill in the art to modify each nodal controller of Bauer to be linked to the power line via a bidirectional DC/DC converter, in case a wire harness of current path is broken the nodal controller loads and/or battery can still receive power through a different current path as taught by Suzuki ([0068]).

Bauer does not specifically disclose at least two power sources are associated multiple different voltages nor discloses at least one power source of the at least two power sources further connected to the power line via a bidirectional DC/DC converter associated with a nodal controller of the multiple nodal controllers.
Suzuki teaches at least two power sources associated multiple different voltages (Fig. 12-13 showing a power ring with a 12V battery (Fig. 12), 48V battery,  and a HV battery).
It would have been obvious to a person of ordinary skill in the art to modify the system of Bauer to include a power source that is different than the power source of Bauer (i.e. a 48V battery connected to the power ring as seen by Suzuki) in order to charge Bauer’s 12V battery and supply power to its loads in case of a failure (Fig. 4 and [0019][0063][0067] of Mihara where 48V battery is connected to the power ring and supplies power to ECU 33 when the 12V battery fails and charged 12V battery) 
Suzuki further teaches at least one power source of the at least two power sources further connected to the power line via a bidirectional DC/DC converter associated with a nodal controller of the multiple nodal controllers (Fig. 13 48V battery connected to the power line in between converters 71 and 72).
It would have been obvious to a person of ordinary skill in the art to modify the at least one power source of the at least two power sources of Bauer in view of Suzuki to be connected to the power line via a bidirectional DC/DC converter associated with a nodal controller of the multiple nodal controllers in case a wire harness or current path is broken the nodal controller loads and/or battery can still receive power through a different current path as taught by Suzuki ([0068]).
Bauer in view of Suzuki further does not teach each nodal controller of the multiple nodal controllers configured to control a voltage-decreasing mode or a voltage-increasing mode responsive to detection of a voltage transition of the power supply network resulting from a power supply failure, the voltage-decreasing mode corresponding to converting, within the power supply network, a relatively higher voltage of the multiple different voltages provided by a power source of the at least two power sources into a relatively lower voltage of the multiple different voltages, and the voltage-increasing mode corresponding to converting, within the power supply network, a relatively lower voltage of the multiple different voltages provided by a power source of the at least two power sources into a relatively higher voltage of the multiple different voltages.
Mihara teaches each nodal controller of the multiple nodal controllers configured to control a voltage-decreasing mode or a voltage-increasing mode responsive to detection of a voltage transition of the power supply network resulting from a power supply failure, the voltage-decreasing mode corresponding to converting, within the power supply network, a relatively higher voltage of the multiple different voltages provided by a power source of the at least two power sources into a relatively lower voltage of the multiple different voltages and the voltage-increasing mode corresponding to converting, within the power supply network, a relatively lower voltage of the multiple different voltages provided by a power source of the at least two power sources into a relatively higher voltage of the multiple different voltages (Fig. 3-4 where DC/DC converter 12 (i.e. nodal controller) steps down 48 V to a lower voltage suitable for driving the load/ECU33 in response to abnormality in 12V battery/battery 23. DC/DC converter 12 also steps up 12 V to a higher voltage suitable for driving the load 32 in response to abnormality in 48V battery/battery 22. The voltage that drives the ECU33 is the voltage of the 12V battery and the voltage that drives the load 32 is the voltage of the 48V battery ([0015],[0019],[0062]-[0063],[0066]-[0067]). Abnormality in battery 23 or battery 22 due to short/open circuit is a failure [0038]-[0039]. A short or open circuit on the battery terminal will cause to battery voltage on the line will cause a voltage change (i.e. voltage transition)).
It would have been obvious to a person of ordinary skill in the art to modify each nodal controller of Bauer in view of Suzuki, in further view of Mihara’s teachings, to be configured to control a voltage-decreasing mode or a voltage-increasing mode responsive to detection of a voltage transition of the power supply network resulting from a power supply failure in order to convert the battery voltage to a voltage based on need in the event of a system failure.
As to claim 2, Bauer in view of Suzuki in view of Mihara teaches the electrical architecture of claim 1, wherein a bidirectional DC/DC converter of at least one nodal controller of the multiple nodal controllers is configured to provide a stabilized output voltage ([0117] PDCs 105a-105d distribute power (e.g., a stable 5V supply) to each of their respective zone sensors. As such since the PDC’s down convert a 12V supply from the power supplies 202a, 202b to provide stable 5V supply, the DC/DC converter of Bauer provides a stabilized output voltage).
As to claim 3, Bauer in view of Suzuki in view of Mihara teaches the electrical architecture of claim 1.
Bauer does not disclose wherein, in a first operating mode, a bidirectional DC/DC converter of at least one nodal controller of the multiple nodal controllers is configured to convert a voltage of the multiple different voltages corresponding to a power source of the at least two power sources to another voltage of the multiple different voltages corresponding to another power source of the at least two power sources.
Suzuki teaches wherein, in a first operating mode, a bidirectional DC/DC converter of at least one nodal controller of the multiple nodal controllers is configured to convert a voltage of the multiple different voltages corresponding to a power source of the at least two power sources to another voltage of the multiple different voltages corresponding to another power source of the at least two power sources ([0043] Fig. 4,11 DC/DC converter 50 is used to converter high voltage battery 20 to 48V and 12V battery).
It would have been obvious to a person of ordinary skill in the art to modify the electrical architecture of Bauer to include wherein, in a first operating mode, a bidirectional DC/DC converter of at least one nodal controller of the multiple nodal controllers is configured to convert a voltage of the multiple different voltages corresponding to a power source of the at least two power sources to another voltage of the multiple different voltages corresponding to another power source of the at least two power sources in a case when one of the multiple batteries fail the other battery can power the load as taught by Suzuki (Fig. 11) thereby preventing disruption of use. 
As to claim 4, Bauer in view of Suzuki in view of Mihara teaches the electrical architecture of claim 3, wherein, in a second operating mode, a bidirectional DC/DC converter of at least one nodal controller of the multiple nodal controllers is configured to convert a voltage of the multiple different voltages corresponding to a power source of the at least two power sources to a same voltage of the multiple different voltages ([0119] Each PDC is powered by the power supply ring which provides 12V to the PDC.  PDC’s 105a-105d  supplies a filtered 12V supply to computing platforms 101-104 (i.e. loads [0093] lines 1-5,[0119],[0122],[0136]). As such, it would be obvious to one of ordinary skill in the art for Bauer’s DC/DC converter to provide the voltage of the power ring to the same value further providing it to a load in order to provide a filtered voltage to the load reducing noise) 
As to claim 5, Bauer in view of Suzuki in view of Mihara teaches the electrical architecture of claim 4, wherein the first operating mode or the second operating mode is applied to all nodal controllers of the multiple nodal controllers ([0119] Each PDC is powered by the power supply ring which provides 12V to the PDC and PDC’s 105a-105d  supplies a filtered 12V supply to computing platforms 101-104. As such each PDC’s 105a-105d  can apply the second operating mode).
As to claim 6, Bauer in view of Suzuki in view of Mihara teaches the electrical architecture of claim 4, wherein: the electrical architecture is configured such that an operating mode for voltage conversion (interpreted as operating mode for at least one of the nodal controllers) is controlled by a nodal controller of the multiple nodal controllers that is closest to a power source of the at least two power sources that supplies the nodal controller with power within the ring defined by the power line ([0119] Each PDC is powered by the power supply ring which provides 12V to the PDC.  PDC’s 105a-105d  supplies a filtered 12V supply to computing platforms 101-104. [0093] lines 1-5,[0119],[0122],[0136]. As such the nodal controller that is closest to power sources 202a,b controls an operating mode).
Bauer in view of Suzuki is not specifically clear as to responsive to two or more nodal controllers of the multiple nodal controllers being considered as a candidate as a closest nodal controller, the multiple nodal controllers are configured to elect one nodal controller to control the operating mode.
However in a case when at least two nodal controllers are equidistant to a power source, one of ordinary skill in the art can see that Bauer’s electrical architecture will elect the nodal controller directly connected to the power source (i.e. controller 105b directly connected to source 202a) to control voltage conversion of the system due to the power source being required to pass through the connected nodal controller prior to supplying power to the power ring or the loads .
As to claim 10, Bauer in view of Suzuki in view of Mihara teaches the electrical architecture of claim 1, wherein the at least two power sources include at least two electric batteries ([0116] power supplies 202a, 202b (e.g., Batteries).
As to claim 11, Bauer in view of Suzuki in view of Mihara teaches the electrical architecture of claim 1, wherein the at least two power sources are configured to provide the multiple different voltages (source 201b tied to 12V power supply ring ([0019]) and 12V batteries [0118] of Bauer), the multiple different voltages including at least two voltages selected from a group of voltages comprising 48 Volts (V), 24V, and 12V ( Fig .4 of Suzuki showing 12V and 48V battery sources).
As to claim 12, Bauer in view of Suzuki in view of Mihara teaches the electrical architecture of claim 1, further comprising: a data communication network including a communication line connecting the multiple nodal controllers together in another ring, the data communication network configured to supply the multiple nodal controllers with data or information ([0084] Data traffic can travel in a ring network on different rings (i.e.  another ring). he ring network includes the PDCs. For example, data packets can travel around a first ring in a clockwise direction and around a second ring in a counterclockwise direction, or both rings can transmit in the same clockwise or counterclockwise direction).
As to claim 14, Bauer in view of Suzuki in view of Mihara teaches the vehicle of claim 13, wherein the electrical architecture is configured to signal the power supply failure via the voltage transition ([0039] of Mihara when the open terminal or the short terminal is detected in battery 23 or battery 22, the controller 41 detects that the battery 23 or battery 22 is abnormal. Open or short circuit terminal is when the battery terminal is open or short circuited. A short or open circuit on the battery terminal will cause a voltage change (i.e. voltage transition)
As to claim 15, Bauer in view of Suzuki in view of Mihara teaches the electrical architecture of claim 1, wherein the power supply failure comprises a failure of a line of the power supply network ([0068] of Suzuki when the wire harness that connects between the DC/DC converters 71 to 74 is partially disconnected and the current path is partially interrupted).
As to claim 16, Bauer in view of Suzuki in view of Mihara teaches the electrical architecture of claim 15, wherein the failed line of the power supply network comprises a power line segment connecting a power source of the at least two power sources ([0039] of Mihara when the open terminal or the short terminal is detected in the battery 22 or battery 23, the controller 41 detects battery 22 or battery 23 is abnormal. Open or short circuit terminal is when the battery terminal is open or short circuited).
As to claim 17, Bauer in view of Suzuki in view of Mihara teaches the electrical architecture of claim 15, wherein the failed line of the power supply network comprises at least a portion of the power line connecting the multiple nodal controllers to each other in the ring ([0068] of Suzuki when the wire harness that connects between the DC/DC converters 71 to 74 is partially disconnected and the current path is partially interrupted).
As to claim 18, Bauer in view of Suzuki in view of Mihara teaches the electrical architecture of claim 1, wherein the power supply failure comprises a failure of a power source of the at least two power sources (Fig. 4 of Mihara where DC/DC converter 12 steps down 48 V or steps up 12V to a voltage suitable for driving the loads 33 and 32 in response to abnormality in 12V battery/battery 23 or 48V battery/battery 22 [0019][0063][0067]. Abnormality in 12V battery/battery 23 and 48V battery/battery 22 is a failure [0038]).
As to claim 19, Bauer in view of Suzuki in view of Mihara teaches the electrical architecture of claim 18, wherein the failed power source of the at least two power sources comprises at least one battery (Fig. 4 of Mihara abnormality in 12V battery/battery 23 [0019][0063][0067]. Abnormality in 12V battery/battery 23 and 48V battery/battery 22 is a failure [0038]).
As to claim 20, Bauer in view of Suzuki in view of Mihara teaches the electrical architecture of claim 1, wherein the electrical architecture is configured to signal the power supply failure via the voltage transition ([0068] of Suzuki when the wire harness that connects between the DC/DC converters 71 to 74 is partially disconnected and the current path is partially interrupted or [0039] of Mihara where open terminal or the short terminal is detected in battery 22 or battery 23. Interrupted current path, or a short/open terminal in battery 22 or battery 23 will cause a voltage change in the ring).
As to claim 21, Bauer in view of Suzuki in view of Mihara teaches the electrical architecture of claim 1. wherein: each nodal controller of the multiple nodal controllers is configured to provide a predefined voltage at the at least one output port thereof independently of an input supply voltage (Each PDC 105a-105d is coupled to 12V power ring and distributes power from power supplies 201b, 202a, 202b to their respective zone sensors [0122] [0117] of Bauer. Fig. 2B,2C of Bauer showing power distribution identified as power supply network); and each nodal controller of the multiple nodal controllers is configured to use the bidirectional DC/DC converter associated therewith to convert the input supply voltage to a predefined voltage (12V for 12V system electrical component) based on the detection of the voltage transition ([0067]-[0068] of Suzuki where the 48 V battery 30 and supplies electric power to converters load (i.e. load of a nodal controller) in the event of a current path disconnection of interruption (i.e. voltage transition)).
Claim 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bauer (US 20200125858) in view of Suzuki (US 20200156476) in view of Mihara (WO2020044938) in view of Ichikawa (US 20100065349).
As to claim 7, Bauer in view of Suzuki in view of Mihara teaches the electrical architecture of claim 4, further comprising:
Bauer in view of Suzuki in view of Mihara does not teach a master unit connected to at least one nodal controller of the multiple nodal controllers, the master unit configured to control an operating mode for voltage conversion.
Ichikawa teaches a master unit connected to at least one nodal controller of the multiple nodal controllers, the master unit configured to control an operating mode for voltage conversion (Fig. 1  converter ECU 30 provides switching instructions PWC1, PWC2 in accordance with a control mode selected in advance from among a plurality of control modes. Converter upconverts or down converts in response to switching instruction PWC1 from converter ECU 30 [0075] [0082]).
It would have been obvious to a person of ordinary skill in the art to modify the electrical architecture of Bauer to comprise a master unit connected to at least one nodal controller of the multiple nodal controllers, the master unit configured to control an operating mode for voltage conversion, in order to select a control mode in advance from among a plurality of control modes as taught by Ichikawa ([0075] [0082]).
As to claim 8, Bauer in view of Suzuki in view of Mihara teaches the electrical architecture of claim 1.
Although Bauer determine a power supply failure at a nodal controller of the multiple nodal controllers ([0134] and Fig. 6D) Bauer in view of Suzuki in view of Mihara is not clear as to wherein the multiple nodal controllers are configured to detect input signals provided by the at least two power sources in the power line of the power supply network in order to determine said power supply failure.
Ichikawa teaches detecting input signals provided by the at least two power sources in the power line of the power supply network in order to determine said power supply failure (FIG. 8, battery ECU 32 detects a fault condition of power storage unit 10 based on temperature Tb1, voltage value Vb1, current value Ib1, and an internal resistance value of power storage unit 10 [0067] [0135]).
It would have been obvious to a person of ordinary skill in the art to modify each nodal controller of Bauer to detect input signals provided by the at least two power sources in the power line of the power supply network in order to electrically be disconnected from the system, as taught by Ichikawa ([0007]) thereby facilitating maintenance and repair.
Conclusion 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYNESE V MCDANIEL whose telephone number is (313)446-6579.  The examiner can normally be reached on M to F, 9am to 530pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on 5712722312.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TYNESE MCDANIEL/
Examiner, Art Unit 2859

	
	
	
/DREW A DUNN/Supervisory Patent Examiner, Art Unit 2859